          Case 1:18-cv-08653-VEC-SDA Document 226 Filed 03/13/21 Page 1 of 4




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI



PLAINTIFF’S NOTICE OF MOTION (WITH MEMORANDUM OF LAW IN SUPPORT
OF MOTION) FOR JUDICIAL NOTICE OF DOCUMENTS AND FACTS IN SUPPORT
         OF DISCOVERY AND PRELIMINARY INJUNCTIVE RELIEF


Pursuant to Federal Rule of Evidence 201, and in connection with Plaintiffs’ Motion for

Preliminary Injunctive Relief and discovery, Plaintiff respectfully requests that the Court take

judicial notice of the following federal lawsuits that involve the Defendant as a party:

          Civil Action No. 1:20-cv-07269 (VEC), U.S.D.C. for S.D.N.Y., THE NATIONAL
           ACADEMY OF TELEVISION ARTS AND SCIENCES, INC. and ACADEMY OF
           TELEVISION ARTS & SCIENCES, vs. MULTIMEDIA SYSTEM DESIGN, INC. d/b/a
           “CROWDSOURCE THE TRUTH”

          Civil Action No. 1:20-cv-1140, U.S.D.C. for E.D.Va., ROBERT DAVID STEELE &
           EARTH INTELLIGENCE NETWORK vs. JASON GOODMAN

          Civil Action No. 3:17-cv-00601, U.S.D.C. for E.D.Va., ROBERT DAVID STEELE &
           EARTH INTELLIGENCE NETWORK vs. JASON GOODMAN


A Certificate of Service appears on the LAST page of this pleading.

Signed this thirteenth day of March 2021.

               Respectfully,                                      D. GEORGE SWEIGERT
                                                                   GENERAL DELIVERY
                                                              NEVADA CITY, CA 95959-9998
               D. Geo. Sweigert                       SPOLIATION-NOTICE@MAILBOX.ORG



                                                 1
        Case 1:18-cv-08653-VEC-SDA Document 226 Filed 03/13/21 Page 2 of 4




                                   MEMORANDUM OF LAW

 I.         THE COURT MAY TAKE JUDICIAL NOTICE OF FACTS THAT ARE
            NOT SUBJECT TO REASONABLE DISPUTE WHERE THEIR ACCURACY
            CAN BE DETERMINED BY RELIABLE SOURCES

Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, courts may take judicial notice of

facts that are not subject to reasonable dispute and are capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned. Where a

Court is supplied with the necessary information, taking judicial notice is mandatory. See Fed. R.

Evid. 201(d).

 II.         COURT RECORDS ARE SUBJECT TO JUDICIAL NOTICE

Pleadings and court filings are just the kind of documents that are not subject to reasonable

dispute and are capable of accurate and ready determination under Rule 201(b)(2) of the Federal

Rules of Evidence. Accordingly, it is proper for courts to take judicial notice of the existence of

such documents. See Roe v. Johnson, 334 F. Supp. 2d 415, 419-20 (S.D.N.Y. 2004) (recognizing

that a court, pursuant to Rule 201(b), may take notice of the public record, including complaints

and court opinions); see also A.I. Trade Finance, Inc. v. Centro Internationale Handelsbank AG,

926 F. Supp. 378, 387 (S.D.N.Y. 1996) (in taking judicial notice of a judgment in Vienna,

Austria, the court pointed out that “[t]he Second Circuit has noted that Rule 201 permits a court

to take judicial notice of a foreign judgment”).

 III.           CONCLUSION


For the reasons set forth above, the Plaintiff respectfully requests that the Court grant, in its

entirety, the Plaintiff’s Motion for Judicial Notice of Documents and Facts.




                                                   2
     Case 1:18-cv-08653-VEC-SDA Document 226 Filed 03/13/21 Page 3 of 4




A Certificate of Service appears on the LAST page of this pleading.

Signed this thirteenth day of March 2021.

            Respectfully,                                      D. GEORGE SWEIGERT
                                                                GENERAL DELIVERY
                                                           NEVADA CITY, CA 95959-9998
            D. Geo. Sweigert                       SPOLIATION-NOTICE@MAILBOX.ORG




                                               3
     Case 1:18-cv-08653-VEC-SDA Document 226 Filed 03/13/21 Page 4 of 4




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twelfth of March,
two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
                                                 New York, NY 10001
 EMAIL:
                                                 truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                             4
